DETAILED ACTION

In response to Amendments/Arguments filed 5/10/2021.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki et al. (US 20090311497) in view of Bourcier et al. (US 20080254302) and Mochel (US 3790430) with evidence from Cambridge Materials Properties Website (http://www-materials.eng.cam.ac.uk/mpsite/properties/non-IE/stiffness.html).
Aoki discloses a sheet glass laminate structure comprising a plurality of glass sheets and an intermediate layer disposed between each glass sheet.  Concerning claims 1 and 9, Aoki discloses each sheet of glass is less than 1 mm, specifically from 0.1 to 0.9 mm and an intermediate layer is disposed between each sheet of glass, wherein the intermediate layer can be a plurality of intermediate layers formed of different polymeric materials such as polyolefins, PVB, PET, urethanes, and the like  (para. 0012-0033).  The glass sheet materials are arbitrary as long as the sheet glass is a multi-component oxide glass having a desired hardness and density (para. 0025).  With respect to claims 11 and 12, the glass sheets can be chemically strengthened or physically strengthened, which is considered to be “non-chemically-strengthened” (para. 0042).  However, Aoki is silent to the intermediate layers formed of 
Bourcier discloses a three-layer interlayer consisting of a soft inner polymer layer sandwiched between relatively stiff outer layers (para. 0011-0012).  With respect the interlayer as claimed, Bourcier discloses the relatively stiff outer layers comprise PVB and the soft inner layer comprises PVB, wherein the relatively stiff outer layers each have a tensile strength of greater than 180 kgf/cm2 (or greater than 17.7 MPa) and the soft inner layer has a tensile strength of less than 120 kgf/cm2 (or less than 11.8 MPa) (para. 0022-0073).  As such, the values include and encompass the claimed ranges as claimed in claims 1 and 2-6.  While it is noted that Bourcier discloses the tensile strength values and not the Young's modulus as claimed, Examiner notes that the structure and materials as disclosed are the same as that claimed (stiff/soft/stiff structure and PVB), the Young's modulus, when tested for each layer, would be included and encompassed by the disclosure of Bourcier.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  As shown by the Cambridge Materials Properties website, stiff 
Regarding claims 7-10, the thickness of the inter layer is from 0.1 to 2.5 mm, wherein the values as claimed would be included and encompassed by the combination (para. 0077).  Specifically, it is noted that the example recites a thickness of 0.8128 mm, wherein the combination at each glass layer of 0.1 mm, would meet the ranges as claimed (para. 0086).  The three-layer interlayer as disclosed by Bourcier provides reduced level of sound for a glass panel and reduced optical distortion (para. 0006-0008 and 0034-0050).  As such, it would have been obvious to one of ordinary skill in the art, in the interest of reduction of optical distortion and improved acoustic insulation, apply the interlayer structure as set forth by Bourcier as the intermediate layer structure of Aoki.
Mochel discloses a ion-exchange (i.e. chemically strengthened) glass that is an alkali aluminoborosilicate having 14 wt% (or 14.76 mol%) Na2O (cols. 3-8; Table I, Example 2).  Sheets formed from such a composition has improved strength properties (col. 3, lines 33-58).  As such, it would have been obvious to one of ordinary skill in the art to use glass sheets formed from the composition as disclosed by Mochel for improved strength properties as the glass sheets disclosed by Aoki.

Response to Arguments
Applicant's arguments filed 5/10/2021 regarding the art rejections have been fully considered but they are not persuasive. Applicant asserts that since Bourcier does not explicitly recite the claimed Young’s modulus, the Bourcier reference is not applicable and further asserts .
Applicant is reminded that as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding Applicant’s assertions of what the Examiner has assumed, Examiner respectfully disagrees and notes that nowhere within the Office Action was it stated that Examiner assumes that all PVB materials are the same.  In fact, the prior art shows that PVB materials can differ, particularly with the hydroxyl content, plasticizer content, and the like, in order to achieve stiffer and softer materials.  As such, Applicant’s assertion that the Examiner has assumed that all PVB materials are the same is off the mark.  With respect to Applicant’s assertion that the Examiner assumes the similarity between Line B of Figure 3 and the exemplary embodiment of Bourcier is enough to correlate the Young’s moduli of the materials of Bourcier to that of the instantly claimed materials.  Examiner respectfully disagrees and notes that line B is standard PVB and furthermore, the Examiner has never stated or compared line B to that of the instant claims.  Again, Applicant has provided no basis, showing, or evidence of the composition of “standard PVB”.  Furthermore, it is noted that Bourcier discloses specific compositions to which Applicant has not shown would be considered “standard PVB”.  As such, Applicant has not met the burden of showing that Bourcier would not have the claimed properties and the claims are properly finally rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783